Exhibit 10.33

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND AGREEMENT


This Acknowledgement and Agreement is entered into as of August 13, 2013 by and
between SECUREALERT, INC., a Utah corporation, having its principal place of
business at 150 W. Civic Center Drive, Suite 400, Sandy, Utah 84070 (“SCRA”) and
SAPINDA ASIA LIMITED a British Virgin Islands corporation having its principal
place of business at Rooms 803-4, 8/F, Hang San Wanchai Bldg., 200 Hennessy
Road, Wanchai, Hong Kong (“Sapinda”).


WHEREAS, SCRA and Sapinda entered into that certain Loan and Security Agreement
dated as of December 3, 2012 (the “LSA”), whereby Sapinda can convert the
principal and interest under the LSA into Common Stock of SCRA;


WHEREAS, the Parties hereto also entered into a certain Loan Agreement in the
amount of $1,200,000 dated February 1, 2013 (the “Loan Agreement”)


NOW THEREFORE, the Parties hereto agree as follows:


1. Waiver of Penalties:   SCRA hereby agrees to waive all penalties and out of
pocket expenses incurred by Sapinda under the LSA, due under Section 8 of the
LSA.


2. Acknowledgement of No Origination Fee:  Sapinda hereby acknowledges that it
is not owed, by SCRA, an origination fee or any other fees (other than principal
and accumulated interest) under the LSA.



3. Filing of Registration Statement:  SCRA hereby commits to Sapinda that SCRA
will file a registration statement with the Securities and Exchange Commission
(the “SEC”) for all shares which would be issued upon conversion of all
principal and interest under the LSA into Common Shares of SCRA and any other
securities SCRA deems it appropriate to register at that time.  SCRA shall file
such registration statement as soon as is commercially reasonable and with all
due haste.


4. Commitment to Convert:  Sapinda hereby commits and is bound to convert all
principal and accrued interest under the LSA into Common Stock of SCRA no later
than 15 calendar days following the effective date of the registration statement
referenced in paragraph 4 above.  Sapinda shall follow the procedure for
conversion in paragraph 1.4 of the LSA.


5. Cooperation:  The Parties hereto agree and commit to work together to
accomplish the obligations set forth herein with each party bearing its own
costs and expenses to accomplish the same.  It is the Parties intent reduce
SCRA’s accumulation of interest debt under the LSA and provide freely tradable
shares to Sapinda upon conversion of the principal and accumulated interest
under the LSA.


6. Choice of Law and Dispute Resolution:  This Agreement shall be governed by
the laws of the State of New York.  In the event of any controversy, claim or
action arising out of or relating to this Agreement, or breach thereof, the
Parties shall consult and negotiate with each other and, recognizing their
mutual interests, attempt in good faith to reach a mutually satisfactory
solution.  If the Parties are unable to reach a settlement within a period of
twenty (20) calendar days, then, upon written notice by either Party to the
other, any unresolved controversy or claim shall be settled by arbitration
administered by the International Centre for Dispute Resolution (the “ICDR”) in
accordance with the provisions of its International Arbitration Rules.  The
number of arbitrators shall be one, selected in accordance with ICDR rules.  The
place of arbitration shall be New York City, New York (U.S.A.) and the language
of the arbitration shall be English.


IN WITNESS WHEREOF, this Acknowledgement and Agreement has been duly executed
and delivered as of the date first above written.


SECUREALERT, Inc.
SAPINDA ASIA LIMITED
       
By:  /s/  Guy Dubois
By:  /s/  Lars Windhorst
Guy Dubois
Lars Windhorst
Chairman of the Board
Director

 
 
 

--------------------------------------------------------------------------------

 